Exhibit 10(ii)

 

SECOND AMENDMENT

OF THE

NORTHERN TRUST CORPORATION

SEVERANCE PLAN

 

WHEREAS, the Northern Trust Corporation (the “Corporation”) maintains the
Northern Trust Corporation Severance Plan (the “Plan”); and

 

WHEREAS, amendment of the Plan is now considered desirable;

 

NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
Corporation under Section 6.1 of the Plan, the Plan is hereby amended as follows
effective as of January 1, 2005:

 

1. Paragraph (A) of Section 2.13 of Plan shall be deleted in its entirety and
the following substituted therefor:

 

“(A) comparable employment with an Employer (as determined by the Employer in
the Employer’s sole discretion) in a position which does not require relocation
to a non-commutable distance, or.”

 

2. The second and third sentences of Section 3.3(iii) of the Plan shall be
deleted in their entirety and the following substituted therefor:

 

“If such an Eligible Employee is able to return to active employment within six
(6) months from such Eligible Employee’s first day of absence due to disability,
such Eligible Employee’s employment will be terminated, and such Eligible
Employee will be entitled to Severance Benefits, subject to Section 4.4.
However, if such an Eligible Employee is absent from employment due to
disability for more than six (6) months, such Eligible Employee will no longer
be entitled to any Severance Benefits regardless of the reasons for or timing of
such Employee’s Termination of employment.”

 

3. The first two sentences of Section 4.2 of the Plan shall be deleted in their
entirety and the following sentence substituted therefor:

 

“An Eligible Employee will receive Severance Benefits in the form of a lump sum
cash payment to be made as soon as practicable following Termination Based on
Employer Action.”

 

4.          (a)    To delete the third sentence of Section 5.6 of the Plan in
its entirety and to substitute the following therefor:           “The Committee
shall render a decision on the appeal no later than the date of the Committee
meeting which immediately follows the



--------------------------------------------------------------------------------

          Committee’s receipt of the claimant’s request for review, unless the
request for review is filed within thirty (30) days preceding the date of such
meeting. In such case, a decision will be made no later than the date of the
second meeting following the Committee’s receipt of the claimant’s request for
review. The Committee may extend this review until no later than its third
meeting following the claimant’s request for review if special circumstances
apply and the Committee notifies the claimant of such extension.”            (b)
   To delete the fifth sentence of Section 5.6 of the Plan in its entirety and
to substitute the following therefor:           “The Committee shall notify the
claimant of its decision in writing or electronically within a reasonable time
(but not later than five (5) business days) after the Committee meeting at which
the claimant’s request for review is considered.”            (c)    To add the
following at the end of Section 5.6 of the Plan:           “The Committee has
full discretion and authority to construe and interpret all provisions of the
Plan. The claimant may not bring a legal action in any court under the Plan
until the claim and appeal rights described in this Section have been exercised
and exhausted, and the eligibility or benefits requested in the appeal have been
denied, in whole or in part.” 5.   

To delete the Severance Schedule for Termination by Employer Action in its
entirety and to substitute therefor the Several Schedule for Termination by
Employer Action that is attached to this Second Amendment.

 

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 9th of March, 2005 effective as of January 1, 2005.

 

NORTHERN TRUST CORPORATION By:  

/s/ Timothy P. Moen

--------------------------------------------------------------------------------

Name:   Timothy P. Moen Title:   Executive Vice President and Human Resources
Department Head

 

- 2 -



--------------------------------------------------------------------------------

REVISED EFFECTIVE 1/1/05

 

Severance Schedule for Termination By Employer Action*

 

SEVERANCE BENEFITS PAYMENTS**

 

Official Status

--------------------------------------------------------------------------------

  

Years of Service

--------------------------------------------------------------------------------

     Less than 3 Years   

Greater than or equal to 3 Years

but less than 25 Years

   Greater than or equal to 25 Years Officer*    4 weeks of Base Pay    2 weeks
of Base Pay per completed Year of Service    52 weeks of Base Pay Non-Officer*
   2 weeks of Base Pay    1 week of Base Pay per completed Year of Service    26
weeks of Base Pay

--------------------------------------------------------------------------------

** Minimum Severance Benefits Pay is 2 weeks of Base Pay and Maximum Severance
Benefits Pay is 52 weeks of Base Pay. Total Severance Benefits payments may not
exceed twice an Eligible Employee’s annual Base Pay in the year prior to
Termination. Severance Benefits Payments and any COBRA Subsidy will be paid as a
lump sum.

 

WELFARE BENEFITS

 

COBRA Continuation Coverage: An Eligible Employee and eligible dependents have
the right to continue medical, dental and vision coverage in accordance with the
time periods set forth under the provisions of the federal Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”). Medical, dental and vision coverage
will automatically cease on the last day of the month in which an Eligible
Employee’s Termination of employment occurs unless an Eligible Employee elects
such continuation coverage under the provisions of COBRA. The costs of such
coverage shall be payable by the Eligible Employee for the duration of the COBRA
coverage, to be paid monthly by personal check, as the premiums become due.

 

COBRA Subsidy*: The Employer shall provide a COBRA subsidy payment to assist the
Eligible Employee in paying the costs of coverage under applicable employee
welfare benefit plans (medical and dental). The amount of the COBRA subsidy
payment shall equal the difference between an Eligible Employee’s active
employee medical and/or dental premium(s) as of the first day of the
Notification Period (described in Section 4.2) and the rate under COBRA on such
date, including the 2% administrative fee, multiplied by the number of weeks to
which an Eligible Employee is eligible for Severance Benefits Payments as
described above. The COBRA subsidy payment shall be made in the form of a lump
sum.



--------------------------------------------------------------------------------

Outplacement Assistance*: Varied levels of outplacement assistance will be
offered through a firm selected by the Employer. Outplacement assistance will be
available on the first day of an Eligible Employee’s Notification Period. The
level and duration of outplacement assistance will be determined by an Eligible
Employee’s official status in accordance with the Employer’s policies and
practices. In order to use outplacement assistance, an Eligible Employee must
begin outplacement assistance no later than 30 days after Termination of
employment.

 

Non-contributory Life Insurance, Business Travel, Workers Compensation   
Coverage ends upon Termination. Contributory Life Insurance, Dependent Life
Insurance, 24-Hour Accident Insurance    Coverage ends on the last day of the
month for which a premium contribution from an Eligible Employee’s salary was
made. Health Care Account, Day Care Account    Eligible Employees may submit
claims for expenses incurred prior to Termination date in accordance with
applicable plan terms and administrative requirements. Claims must be submitted
prior to end of first quarter of the year following Termination. Health Care
Account may be extended on after-tax basis through a valid COBRA election.
Educational Assistance*    Existing tuition reimbursement repayment obligations
will be waived. At the Eligible Employee’s Termination of employment, if
enrolled and attending course(s), the Eligible Employee will be reimbursed in
accordance with the Educational Assistance Program. Short-Term Disability,
Long-Term Disability    Coverage ends upon Termination, unless disabled on the
date of Termination. If disabled on the date of Termination, coverage will
generally continue until individual determined to be medically able to return to
work, in accordance with applicable disability plan terms. See also Plan Section
3.3 (ii) and (iii). Family Assistance and LifeCare® Programs    Eligible
Employees will have access to these programs for 90 days following Termination.



--------------------------------------------------------------------------------

ENHANCED RETIREMENT AND OTHER BENEFITS

 

Pension Plan and TIP*    Enhanced retirement eligibility, vesting and related
benefits will be provided in accordance with the applicable retirement plans.
Stock Options*    Enhanced vesting and other benefits may be provided in
accordance with the applicable stock option plan and the Eligible Employee’s
stock option agreements.

--------------------------------------------------------------------------------

* NOTE: Eligibility for receipt of all benefits is conditioned on execution (and
non-revocation) of a settlement agreement, waiver and release (“Release”) in
accordance with Section 4.4., provided that an Eligible Employee who does not
execute (or who revokes within the revocation period) such a Release shall be
entitled to (i) severance benefits, payable in the form of a lump sum, in the
amount of one (1) week of Base Pay for non-officers and two (2)weeks of Base Pay
for officers, (ii) access to (A) the Employer’s Family Assistance and LifeCare®
Programs for 90 days following Termination and (B) basic outplacement assistance
and (iii) the opportunity to work with a recruiting consultant to perform an
internal search for a new position during the Notification Period.

 

- 3 -